Citation Nr: 1045871	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, including service in the Republic of Vietnam.  He died in 
December 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In her June 2006 substantive appeal, the appellant requested the 
opportunity to testify before a Veterans Law Judge at the local 
regional office.  In a February 2007 DRO hearing, the appellant 
indicated that she wished to withdraw this request.  38 C.F.R. 
§ 20.704. 

After the most recent supplemental statement of the case dated in 
April 2007, the appellant submitted additional medical evidence.  
This evidence was not accompanied by a waiver of initial RO 
consideration.  However, as this evidence is duplicative of 
evidence already before the Board, no remand for initial RO 
consideration is required.  38 C.F.R. § 20.1304.

In this case, the Board observes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides within 
the Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemia.  In order to avoid the unnecessary diversion of 
resources and the unnecessary issuance of denials in claims that 
may be granted when the planned new presumptions were made 
effective, on November 20, 2009, the Secretary directed the Board 
to stay action on all claims for service connection that could 
not be granted under current law but that potentially could be 
granted based on the planned new presumptions.  See Chairman's 
Memorandum No. 01-09-25.  This case was made subject to the stay, 
and the appellant was informed of this action by way of an August 
2010 letter.  

By way of an additional Chairman's Memorandum No. 01-10-37, the 
stay of claims affected by the new presumptions was lifted 
effective October 30, 2010.  In that Memorandum, it was noted 
that, on August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
the  presumptions.  75 Fed. Reg. 53,202.  The final rule was 
effective August 31, 2010.  However, the rule was identified as a 
major rule and, thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation.  
The CRA waiting period for the regulation expired on October 30, 
2010, and accordingly, the stay of the adjudication of the 
affected claims was lifted effective October 30, 2010.  As such, 
the Board may proceed with a review of the appellant's claim.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on 
December [redacted], 2004 at the age of 59 due to esophageal cancer due 
to or a consequence of gastroesophageal reflux disorder (GERD); 
other significant conditions contributing to death but not 
resulting in the underlying cause of death were noted to be 
atherosclerotic vascular disease (ASCVD), cerebrovascular 
accident (CVA), coronary artery disease (CAD), hypertension, and 
tobacco abuse.

2.  The Veteran was exposed to a herbicide agent during active 
military service in the Republic of Vietnam.

3.  Coronary artery disease is shown to have been causally or 
etiologically related to, or to have played a role in producing 
or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death is presumed to have been caused, or 
substantially or materially contributed to, by a disability of 
service origin.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2010); 75 Fed. Reg. 53,202. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the  
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

As the Board's decision to grant service connection for cause of 
the Veteran's death herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.   

II.  Service connection.

In this case, appellant seeks service connection for the cause of 
the Veteran's death.  She contends that exposure to Agent Orange 
caused diabetes mellitus which in turn contributed substantially 
or materially to the cause of his death.  The appellant also 
contends that the Veteran may have had post traumatic stress 
disorder (PTSD), and that hypertension may have been aggravated 
in service, and that these conditions may have contributed 
substantially or materially to the Veteran's cardiac conditions 
and therefore to his death. 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).  In order to be a 
contributory cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability that 
made the Veteran "materially less capable" of resisting the 
effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
3.312(c)(1).

In addition, the Board notes that certain disorders associated 
with herbicide agent (Agent Orange) exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 38 C.F.R. 
§§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with chloracne, 
Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.  On August 31, 
2010, the Secretary published in the Federal Register a final 
rule amending 38 C.F.R. § 3.309(e) to establish such 
presumptions.  75 Fed. Reg. 53,202.  This rule became effective 
October 30, 2010.

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In this case, the Veteran's records show that prior to his death, 
the Veteran was not service-connected for any disability.  The 
Veteran's death certificate shows he died on December [redacted], 2004 at 
the age of 59 due to esophageal cancer due to or a consequence of 
gastroesophageal reflux disorder (GERD).  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were noted to be atherosclerotic 
vascular disease (ASCVD), cerebrovascular accident (CVA), 
coronary artery disease (CAD), hypertension, and tobacco abuse. 

Although the appellant contends that the Veteran's death should 
be service-connected due to diabetes mellitus, hypertension, and 
possibly post traumatic stress disorder (PTSD) from combat 
exposure in Vietnam, the Board finds instead that service-
connected is warranted on a presumptive basis under the newly 
effective presumption of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for ischemic heart disease.  75 Fed. Reg. 53,202.  

Here, the Board notes that the Veteran's death certificate listed 
atherosclerotic vascular disease and coronary artery disease as 
significant conditions contributing to death.  In this regard, 
the Board notes that ischemia is defined as local anemia due to 
mechanical obstruction (mainly arterial narrowing or obstruction) 
of the blood supply.  Stedman's Medical Dictionary 924 (27th ed. 
1999).  Myocardial ischemia is inadequate circulation of blood to 
the myocardium, usually as a result of coronary artery disease.  
Id.  In other words, ischemic heart disease is a disease in which 
the heart is not getting enough blood and oxygen due to a 
condition such as coronary artery disease.   

Based on the foregoing, and giving the benefit of the doubt to 
the appellant, the Board finds that the new presumption of 
entitlement to service connection for cause of the Veteran's 
death due to ischemic heart disease, applies in this case.  The 
Board finds that the Veteran was exposed to Agent Orange in 
service and was diagnosed at death with a form of ischemic heart 
disease that was noted to be a significant condition contributing 
to death.  Service connection for this condition is therefore 
warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, and found that there is such a state of equipoise of 
positive and negative evidence as to grant the appellant's claim.
 






ORDER

Service connection for cause of the Veteran's death is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


